Citation Nr: 0417221	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for glaucoma.

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967, and from September 1977 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Board notes that the veteran was granted 
service connection for a cervical spine disorder by a 
September 1996 rating decision, thus, this issue is no longer 
before the Board.


FINDINGS OF FACT

1.  The veteran's glaucoma is of service origin.

2.  The currently diagnosed mechanical low back pain is not 
of service origin.


CONCLUSIONS OF LAW

1.  Glaucoma was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102 3.303 (2003).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. 
§§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, to 
include a letter dated May 2002, and in the statement of the 
case dated March 1996, and the supplemental statements of the 
case dated January 1997, October 2003, and February 2004.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran received three examinations during the course of this 
appeal.  All available records have been obtained and 
associated with the claims folder.  The veteran received a 
hearing at the RO in September 1996.

The Board notes that this May 2002 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case.  The Board, 
however, finds that in the instant case the appellant has not 
been prejudiced by this defect.  In this regard, the Board 
notes the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual background

Service medical records show that the veteran was treated in 
service for periodic pain in the upper back, shoulders and 
neck, and for residuals of a fracture of the left femoral 
head.  In April of 1984, the veteran had an elevated 
intraocular tension with pressure of 25 in the right eye and 
26 in the left eye.  

X-ray of the lumbosacral spine in July 1987 showed 
sacralization of L5 bilaterally.  The vertebral bodies and 
interspaces, as well as the zygo-apophyseal joint were within 
the range of normal.  

Service treatment records from 1991 noted that the veteran 
had longstanding elevated interocular pressure.  Several 1993 
treatment reports noted elevated interocular pressure, and 
that it was suspected that the veteran had glaucoma.  In 
September 1993, pressure in the right eye was list as 22.3, 
and in the left eye was 28.7.  Occular hypertension was 
diagnosed during this time and medication was prescribed. 

Retirement examination dated February 1995 showed, among 
other things, that the veteran had a diagnosis of ocular 
hypertension and recurrent upper and lower back pain.  The 
veteran's report of medical history, dated February 1995, 
also noted recurrent back pain.

The veteran received a VA examination in May 1995.  Upon 
examination, forward bending of the lumbar vertebrae was 85 
degrees, and backward extension of the lumbar vertebrae was 
30 degrees.  Lateral flexion of the thoracic vertebrae was 35 
degrees to the left and 25 degrees to the right.  Rotation of 
the lumbar vertebrae was 45 degrees laterally.  Straight leg 
raising was 70 degrees on the left and 75 degrees on the 
right.  Hip flexion was 125 degrees bilaterally.  Ankle and 
knee deep tendon reflexes were 2+ bilaterally.  He was able 
to squat to nearly full range.  He could stand on his toes 
and his heels.  There was normal abduction of both hips.  The 
veteran was diagnosed with a history of low back pain 
syndrome.  X-rays of the lumbosacral spine at that time noted 
an unremarkable lumbar spine.  The diagnosis was low back 
syndrome, by history.

A VA eye examination noted that the veteran was a probable 
glaucoma suspect, in that he had a history of increased 
ocular pressure, although his pressure was now fine on 
medication, and he had no visual field defect.  Visual acuity 
was 20/20 bilaterally.

An August 1995 VA outpatient treatment report notes that the 
veteran reported having a sore neck, and difficulty 
swallowing over the past week, as well as fatigue.  Upon 
examination, no cervical adenopathy was noted.  Stiffness and 
mild tenderness of the posterior neck muscles and trapezius 
were evident.  The chest was clear and no precordial findings 
were present.  The abdomen was normal.  Neurological and 
musculoskeletal systems were otherwise normal.  The examiner 
diagnosed the veteran with musculoskeletal pain/spams of the 
posterior neck and trapezius muscle. 

A VA treatment report dated November 1995 notes that the 
veteran complained of right posterior leg pain of 4-5 days 
duration.  Physical examination at that time was unremarkable 
except for mild posterior leg and thigh pain with straight 
leg raising.  No areas of sensory deficit were evident.  The 
veteran was diagnosed with right-sided sciatica.

Several VA and private ophthalmologic reports reveal 
borderline glaucoma.  Glaucoma hemifield tests dated June 
1995 and August 1996 noted borderline findings.  Many other 
glaucoma hemifield tests appeared to be within normal limits.

The veteran received a hearing at the RO in September 1996.  
At that time, he noted that he had been diagnosed with 
borderline glaucoma subsequent to service, and had been 
treated with medication for ocular hypertension in service.  
The veteran also reported that he had numerous episodes of 
back pain in service.

From 19991 to 2001 a private physician diagnoses glaucoma on 
several occasions.  A July 1999 private treatment record 
diagnosed the veteran with glaucoma, under good control.  .

The veteran received a VA examination regarding his low back 
in August 2003.  The report of that examination indicates 
that the veteran stated that, during his military career, he 
had a mild low back problem.  He reported that, while in the 
military, his back would give out from time to time, for 
which he sought treatment, which successfully treated this 
problem.  He noted that over the years, his back had been 
bothering him about twice a year.  The veteran reported that 
he did some heavy lifting and moving a couple of weeks ago 
and had a recurrence of his back problem, at that time 
manifesting in the right rib cage.  He reported that during 
his military career, he did have pain in the lower part of 
his back, which did not radiate.

Upon physical examination, the veteran walked briskly and 
without a limp.  Straight leg raising was 80 degrees on each 
side with no pain.  Range of motion of the low back was 
flexion of 80 degrees, extension of 35 degrees, right and 
left bending of 30 degrees, rotation to the right and left of 
35 degrees.  Thus, the examiner noted that the veteran had a 
slight restriction of range of motion, but that this was well 
within normal limits for the veteran's age.  During the 
examination, there was no pain.  The veteran was able to walk 
with a normal gait, and was able to walk readily on his toes 
and heels.  X-rays taken at that time revealed no abnormality 
in the spine.  The disk spaces were well maintained, and the 
obliques showed that the veteran had minimal osteophytosis in 
the intervertebral foramina.  The examiner indicated that his 
impression was that the veteran at that time had mechanically 
produced low back pain that comes and goes.  The examiner 
felt that the level of the veteran's pain and the extent and 
duration were almost within normal limits.  The examiner 
indicated that the mild low back pain that the veteran had 
from time to time was not connected with his military 
service.

The veteran received a VA eye examination in February 2004.  
The report of that examination indicates that the veteran was 
noted to have best corrected distance visual acuity of 20/25 
in each eye, with the appropriate myopic and astigmatic 
correction, and his best-corrected near visual acuity was 
20/20 in each eye with the appropriate presbyopic correction.  

External ocular examination was unremarkable with normal 
appearing lids, lashes, lacrimale apparatus, and orbits.  
Both pupils reacted equally to light with no evidence of an 
apparent pupillary defect.  Ocular motility was full with 
normal vision and functions.  He was orthotopic both for 
distance and near.  Applanation tonometry revealed a tension 
of 18 in the right eye and 17 in the left eye.  Gonioscopy of 
the right eye revealed grade 3 open angles with +2 
pigmentation.  Skit lamp biomicroscopy of the anterior 
segment of the right eye revealed a normal conjunctiva, clear 
cornea, deep anterior chamber, and normal iris.  He did have 
a mild nuclear cataract in the right eye.  Biomicroscopy of 
the anterior segment of the left eye revealed a normal 
conjunctiva, clear cornea, deep anterior chamber and normal 
iris.  He did have a mild nuclear cataract in the left eye as 
well.  There was no evidence of a pigmentary dispersion 
syndrome in either eye.  

Dilated funduscopic examination of the right eye revealed a 
sharp pink optic disc with a cup/disc ratio of 0.2.  There 
was a Bergmeister's papillary remnant on the nasal aspect of 
the disc.  The disc otherwise appeared very healthy with no 
evidence of glaucomatous damage.  The macular and the 
peripheral retina were normal.  The retinal vasculature was 
normal.  The vitreous body was clear.  Dilated funduscopic 
examination of the left eye revealed a sharp pink optic disc 
with a cup/disc ratio of 0.2.  The disc appeared healthy and 
pink without any evidence of glaucomatous damage.  The 
macular and the peripheral retina were normal.  The retinal 
vasculature was normal.  The vitreous body was clear.  Visual 
field testing was performed and they were entirely full in 
each eye without any evidence of any glaucomatous damage.  

The examiner noted that glaucoma was generally diagnosed when 
there was a loss of visual field and damage to the optic 
nerve head, usually on the basis of elevated intraocular 
tension.  The examiner noted that, in reviewing the history 
of the veteran, his visual fields had always been normal 
without any evidence of glaucomatous damage.  The examiner 
noted that the veteran had been initially treated for a 
diagnosis of ocular hypertension in 1993.  The examiner noted 
that ocular hypertension refers to that disease entity which 
states that the ocular pressures are higher than normal, but 
the pressure has not yet damaged the visual fields.  The 
examiner indicated that the veteran had been successfully 
treated over the last eleven years such that no damage had 
occurred to the veteran's visual fields or optic nerves.  The 
examiner noted that, if the veteran had not been treated for 
ocular hypertension, it is as likely as not that he would 
have developed damage to the nerves and to his visual fields 
that would be called glaucoma.  

The examiner again noted that the medicine the veteran has 
been given, in service and at present, for ocular 
hypertension, as likely as not prevented him from developing 
optic disc damage and visual field loss which are part of the 
diagnosis of glaucoma.  The examiner indicated that, at 
present, the veteran had not lost any vision or visual field 
related to the ocular hypertension.


Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To summarize, lay statements describing the symptoms of a 
disability and inservice events are considered to be 
competent evidence.  However, as a layperson the veteran is 
not competent to give a medical opinion on actual diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Back Disorder

The service medical records show no definitive finding of a 
chronic acquired low back disability.  Additionally, the x-
rays conducted during the VA examination in August 2003 
showed no significant abnormality.  Furthermore, the VA 
examiner, who diagnosed mild mechanical low back, stated that 
the veteran's pain was not related to service.  Considering 
all the evidence of record, the Board finds that the 
preponderance of evidence is against the veteran's claim.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Glaucoma  

During service ocular hypertension was detected and glaucoma 
was suspected.  Additionally, the ocular hypertension was 
treated with medication.  While the VA examiner in a report 
dated February 2004 did not indicate that the veteran had a 
current diagnosis of glaucoma, because there had been no 
damage to the veteran's visual field or optic nerves, the 
examiner did indicate that the treatment the veteran had been 
given medication for ocular hypertension in service had 
likely prevented him from developing the optic disc damage 
and visual field loss, that were part of the diagnosis of 
glaucoma.  Also, his private treatment records reflect a 
diagnosis of glaucoma.  Considering that the evidence of 
record appears to indicate that ocular hypertension, for 
which the veteran was treated in service, can result in a 
diagnosis of glaucoma if left untreated, and considering that 
the veteran's private treatment records show a current 
diagnosis of glaucoma, the Board is of the opinion, resolving 
all doubt in favor of the veteran, that the veteran's current 
symptomatology would be best characterized as well controlled 
glaucoma, which is related to service.  38 C.F.R. § 3.102.  
Accordingly, service connection for glaucoma is warranted.


ORDER

Entitlement to service connection for glaucoma is granted.

Entitlement to service connection for a low back disability 
is denied.




	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



